Citation Nr: 0703126	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2. Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for convalescence following surgery in November 2003. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to February 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from July 2003 
and March 2004 rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran raised the issue of a total 
disability rating based on unemployability.  The matter is 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1. The veteran's lumbosacral strain is manifested by 
moderate limitation of motion and by combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; severe lumbosacral strain, severe limitation of 
motion, forward flexion of the thoracolumbar spine 30 
degrees or less, and favorable ankylosis are not shown.

2. The veteran underwent a L5 hemilaminotomy with subtotal 
facetectomy and foraminotomy of L5 in November 2003 and 
required a period of convalescence after the surgery.  The 
back disability that required surgical intervention is not a 
service-connected disability. 


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5292, 5295 (effective prior 
to September 26, 2003), Codes 5235-5242 (effective September 
26, 2003).

2. Criteria for a temporary total rating for a period of 
convalescence following surgery in November 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.30 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to 
the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decisions, a May 
2006 letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  While the veteran was not provided with notice 
regarding disability ratings and effective dates prior to 
the July 2003 rating decision (that denied an increased 
rating), the purpose of this notice was fulfilled when 
service connection was granted and an initial disability 
rating and effective date were assigned.  Regarding the 
March 2004 rating decision (that denied a temporary total 
evaluation), effective date criteria have no significance 
unless the claim is allowed and the decision below does not 
do so.  Thus, any technical notice deficiency (including in 
timing) earlier in the process was not prejudicial to the 
veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  [Notably, the May 2006 letter did provide 
the veteran with notice on disability ratings and effective 
dates.]  An April 2005 statement of the case advised the 
veteran of the specific criteria for rating lumbosacral 
strain and readjudicated the matter.  See 38 U.S.C.A. 
§ 7105.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The veteran's pertinent VA and private treatment records 
have been secured.  An October 2005 letter asked the veteran 
to complete and return VA Form 21-4142, Authorization and 
Consent to Release Information, for treatment the veteran 
received from Dr. R. D. P.  The veteran returned Form 21-
4142 stating he received treatment from Dr. R. D. P. on 
January 6, 2005.  A letter from Dr. R. D. P. regarding 
treatment on this date is of record; the veteran has not 
indicated that any other treatment records from Dr. R. D. P. 
remain outstanding.  The RO arranged for VA or QTC-VA 
examinations and/or opinions in July and December 2003, 
November 2004, and April 2006.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

B.	Factual Background

Service connection for lumbosacral strain, rated 10 percent, 
was granted in February 1980.  In November 1981, the RO 
granted an increased (20 percent) rating.  [It appears from 
the record that the veteran was not notified of this 
increase in November 1981.  However, this notice deficiency 
was rectified by a May 2006 award letter that explained the 
RO's November 1981 decision.]

January 2003 VA treatment records show the veteran reported 
having acute pain in the lower lumbar region that radiated 
into his left inguinal region.  He had recently experienced 
a lifting injury and had a history of having two vertebral 
fractures in the lumbar region in a 1992 motor vehicle 
accident.  Physical examination revealed decreased range of 
motion with about 30 degrees of flexion of his hip prior to 
the onset of pain and slight tenderness to palpation in the 
lower lumbar region.  The impression was that he had a 
possible herniated disc.  

An April 2003 MRI revealed multilevel lumbar disc disease, 
most notably at L5-S1 with left S1 nerve root impingement.

On July 2003 VA examination, the veteran reported 
experiencing an intercurrent injury to his back two years 
after his discharge from service, when he was working as a 
welder.  In 1992, he was in a motor vehicle accident where 
he was not wearing a seat belt and his vehicle was hit at a 
high rate of speed.  The accident resulted in transverse 
process fractures to the lumbar vertebrae and he required 
six weeks of rest before he could return to work as a self-
employed truck driver and auto repairman.  The veteran 
stated he experienced symptoms of left lower extremity 
numbness in a stocking distribution from the groin to the 
toes, accompanied by lower back and left inguinal pain, that 
occurred after standing or sitting for more than a half hour 
or upon bending, twisting, turning, lifting, or when lying 
in a prone position.  

On physical examination, the examiner, a physician's 
assistant, stated that "the veteran was noted to frequently 
grimace, moan, groan, and recoil throughout the examination 
with minimal palpation and through inappropriate ranges of 
motion."  The spine was essentially midline without pelvic 
obliquity with slight straightening of the lumbar lordosis.  
Diffuse tenderness was noted on palpation at the midline, 
lower lumbar to lumbosacral region and at the body of the 
sacrum, but there was no paravertebral muscle spasm upon 
palpation.  Directed active range of motion showed forward 
flexion to 25 degrees, extension to 5 degrees, bilateral 
lateral bending and rotation to 5 degrees.  The examiner 
noted that the veteran exhibited a "significantly greater 
range of motion when not under direct observation such as 
when moving about the examination room, mounting, and 
dismounting the examination table, and putting on his 
boots."  Goldthwaite's and pelvic rock tests could not be 
completed because of the veteran's body mass.  A subjective 
decrease in sensation to light touch in the left lower 
extremity was noted.  The diagnoses were lumbosacral sprain, 
currently without spasm; degenerative disc disease of the 
lumbosacral spine with MRI confirmed left S1 root 
impingement but with no objective evidence of lower 
extremity radiculopathy or spasm; significant functional 
overlay as indicated by 4/5 Waddell's nonorganic physical 
signs, which precluded an accurate objective assessment of 
the current severity of the veteran's condition and degree 
of functional limitation.  The examiner found the veteran's 
post-service injuries to be "more probably etiologic in 
development of his current back condition (including left 
lower extremity symptomatology) than his service-connected 
'lumbosacral sprain' (which is not evident on today's 
examination)."  

A November 2003 VA operation report indicates the veteran 
underwent a L5 hemilaminotomy with subtotal facetectomy and 
foraminotomy of L5 foramen.  The preoperative diagnosis was 
disc herniation L5-S1 left-sided with left lumbar 
radiculopathy while the postoperative diagnosis was radical 
disc herniation at L5-S1 affecting the L5 nerve root and 
aggravated by marked L5-S1 facet hypertrophy.  

A December 2003 post-surgery treatment record indicates the 
veteran was doing better because his numbness was gone, but 
the S1 distribution of his left foot was hypersensitive.  It 
was noted he walked on his left heel only because putting 
pressure on his left foot worsened his symptoms; his left 
foot and ankle were swollen.

On December 2003 VA case file review, an orthopedic surgeon 
performed an extensive review of the veteran's case file and 
medical records and provided an opinion regarding whether 
the veteran's November 2003 surgery and resultant 
convalescence was related to his service-connected back 
disability.  He noted the veteran had several risk factors 
for low back pain, including being a truck driver, being 
overweight, being in prison for a period of time, and 
experiencing several intercurrent low back injuries.  He 
reviewed literature that supported that seated prolonged 
occupational truck driving and obesity were both risk 
factors for low back pain.  He concluded that since there 
were "so many compounding factors and features, all of which 
after service could contribute to the lumbar spine disease, 
it would be pure conjecture and speculation that the 
veteran's current surgical condition is directly related to 
his service-connected condition."

June 2004 VA pain clinic treatment records show the veteran 
described his pain as being intermittent, brought on by any 
physical activity, "burning, dull, aching, sore and 
throbbing", and rating a 5 on a 10 pain scale.  Physical 
examination of the lumbosacral spine revealed pain and 
abnormal flexion at 30 degrees and abnormal extension at 20 
degrees.  Provocative maneuvers were positive for lumbar 
facet dysfunction at L4 - L5 and L5 - S1 on the left, but 
negative for sacro-iliac joint dysfunction.  There was 
diffuse myofascial pain to palpation in the low back.  The 
diagnosis was lumbar facet syndrome with myelopathy; a 
therapeutic procedure of medial branch blocks was performed.  

In September 2004, the veteran complained of left hip pain 
radiating to the thigh and leg.  It was noted his range of 
motion was limited by pain, especially with extension and 
external rotation of the hip.

On November 2004 QTC-VA examination, the veteran reported 
injuring his back during service and in 1980.  He complained 
of severe pain (a 6 on a 10 pain scale) in the back and left 
hip that radiated into the left leg and stated he could not 
take care of his activities of daily living.  It was noted 
his posture and gait were abnormal because he put more 
weight on his right leg.  Physical examination provided the 
following findings: no muscle spasm; no ankylosis; low back 
tenderness; positive bilateral straight leg raising tests; 
flexion to 20 degrees with pain; extension to 10 degrees 
with pain; right lateral flexion to 20 degrees with pain; 
and left lateral flexion and bilateral rotation to 20 
degrees with pain occurring at 10 degrees.  The examiner 
noted range of motion was limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  
Motor function was normal, while there were decreased touch 
sensations in the left foot and leg.  X-ray results of the 
lumbar spine were normal.  The diagnosis was "VA established 
diagnosis lumbosacral strain, diagnosis is status post lower 
back surgery with sciatica."  An addendum indicates that the 
original diagnosis of lumbosacral strain still applied as a 
part of the diagnosis.  

A January 2005 letter from Dr. R. D. P. at the Rio Grande 
Valley Orthopedic Center indicates that back examination 
showed the spine to be essentially in the midline, with 
spastic muscles in the lower back, tenderness to the sacrum, 
and limitation of motion in all planes.  His opinion states 
that the veteran's current disability is related to his 
original injury in 1978, but is not related to his motor 
vehicle collision.  

A February 2005 VA progress note shows the veteran had 
lumbar paraspinal muscle pain, along with limited flexion, 
extension, and rotation due to pain.  The assessment was 
chronic lower back pain, the etiology of which was stenosis 
of the lumbar spine, status post lumbar spine fusion.  

A May 2005 letter from J. W., a VA physician's assistant, 
provides the following:

[The veteran] has largely resolved lumbo/sacral 
radiculopathy following disc excision done 
11/3/03.  The pain he continues to have is 
related to facet pain at this level as a result 
of the disc deterioration and discectomy.  This 
may trigger muscle spasms, but most of the pain 
is joint related and arthritic in nature as a 
result of the disc deterioration.

On April 2006 VA examination, the examiner reviewed the 
veteran's claims file to include service medical records, VA 
treatment records, VA examination reports, and Dr. R. D. 
P.'s letter.  The veteran reported experiencing an injury to 
his low back in 1985 (the examiner noted this injury was 
previously unreported), when he jumped off a loading dock; 
the injury was treated with nonsteroidal anti-inflammatories 
and pain medication.  He complained of pain in three areas: 
a constant dull ache in the midline of his lower back from 
the lumbosacral junction down to his tailbone, averaging 6-7 
on a 10 pain scale; a sharp pain along the left anterior 
pelvis that occurred on a daily basis and lasted for about a 
half hour, averaging 8-9 on a 10 pain scale; and left leg 
swelling pain that occurred with prolonged standing or 
sitting and averaged 6-7 on a 10 pain scale.  Functional 
assessment showed his mobility was not significantly 
impaired unless he had to walk further than a block; he had 
little difficulty getting around the house or going to 
places nearby; activities of daily living were not 
significantly limited by back pain, except he needed his 
wife to help him tie his shoes.

Physical examination noted no detectable paraspinal spasm, 
even though the veteran complained bitterly of pain 
throughout the examination and exhibited much grimacing and 
posture alteration when arising from a seated position to 
perform the walking portion of the examination.  The 
examiner noted significant positive distraction test in that 
straight leg raising in supine position was positive from 0-
45 degrees, but that when done in "disguised position", 
i.e. sitting, straight leg raising was from 0-75 degrees 
without complaints of back pain or lower extremity pain.  
Examined range of motion showed lumbar spine flexion from 0-
15 degrees, extension from 0-5 degrees, bilateral rotation 
from 0-10 degrees, with complaints of pain throughout all 
movements.  Observed range of motion upon rising from a 
seated position, getting undressed and dressed, revealed 
flexion from 0-70 degrees, bilateral side bending and 
rotation of at least 0-20 degrees bilaterally.  The veteran 
was tender to palpation along the anterior iliac crest in 
the left side, but no muscle spasm was noted in the proximal 
thigh muscle group or in the external or internal oblique 
muscles of the abdomen.  

Lumbosacral spine x-rays revealed a small left sided 
hemilaminotomy at L5; mild facet arthropathy at the L5-S1 
level; and old transverse process fractures on the right 
side at L2, L3 and L4.  The following diagnoses were 
provided: 1) lumbar strain, chronic, moderate; 2) multiple 
transverse process fractures including right L2, L3, and L4; 
3) left L5-S1 neural foraminal narrowing (stenosis) and 
herniated disc; 4) left S1 radiculopathy secondary to 
diagnosis #3; 5) postop left L5-S1 hemilaminotomy and 
discectomy for treatment of diagnoses #3 and #4; 6) minimal 
plain radiographic findings of pathology on current 
lumbosacral x-rays; and 7) significant indicators of 
functional overlay with non-organic physical signs in 
veteran's complaints of low back pain.  In providing an 
opinion regarding whether the service-connected low back 
disability directly led to the November 2003 surgery, the 
examiner concluded that the veteran's current low back 
conditions (diagnoses #2, 3, 4, and 5) were not the result 
of his service-connected lumbosacral strain.  He provided 
the following rationale for this opinion:

This veteran did not demonstrate any evidence of 
radiculopathy until January 2003 soon after an 
injury at work.  The veteran's plain x-rays at 
the time of the January 2003 injury were normal.  
If the veteran's lumbar strain were severe in its 
initial stage, the evidence of x-ray changes 
would have been clear some 25 years after the 
original injury to his back sustained while on 
active duty.  On the other hand, the veteran did 
sustain high energy trauma to his spine in the 
motor vehicle accident in 1992, as evidenced by 
the transverse process fractures.  The evidence 
that he did not sustain significant injury to the 
disc, ligaments and other soft tissues in the 
service connected lumbar strain is supported by 
the fact that his longest period of convalescence 
was one week.  The 1992 motor vehicle accident 
required at least six weeks to recover and by the 
veteran's own statements, it probably took longer 
than that.  It is the opinion of this examiner 
that the high energy injury sustained in 1992 
caused damage to the annular ligament at the L5-
S1 junction and led directly to the disc rupture 
sustained in the heavy object lifting episode in 
January 2003, which ultimately required surgery 
to correct.  Although it would appear to be a 
difficult task to separate the issues at hand 
related to this veteran's back condition, in the 
final analysis, the problem remains a straight 
forward consideration of the nature and energy 
forces required for the two separate conditions.  
If the service-connected lumbar strain had caused 
significant trauma to the disk spaces of the 
lumbar spine, the disc herniation and 
radiculopathy would have presented much earlier, 
i.e. the 1985 injury to his back not previously 
recorded.  The rationale for the opinion of this 
examiner is simply that this veteran sustained a 
much more serious injury to him back in a motor 
vehicle accident in 1992 and that this injury led 
directly to his current back condition as 
described in diagnoses #2, 3, 4 and 5.

C.	Legal Criteria and Analysis

Increased Rating

Disability ratings are based on average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing symptoms shown with criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The veteran has been diagnosed with and had surgery for disc 
disease and a herniated disc.  As explained more below (in 
the Temporary Total Evaluation analysis), the evidence of 
record establishes this condition is separate from and not 
related to his service-connected lumbosacral strain.  When 
assessing the degree of impairment resulting from a service-
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is 
not possible to separate the effects of the [service-
connected disability and the nonservice-connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
61 Fed. Reg. 52695, 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
lumbosacral strain.

The instant claim for increase was filed in May 2003, and 
the criteria for rating disabilities of the spine were 
revised, effective September 26, 2003.  From its effective 
date, the veteran is entitled to a rating under the revised 
criteria.  [Criteria for rating low back disability as disc 
disease (under both criteria pre- and from September 26, 
2003) may not be considered, as the veteran's lumbar disc 
disease is not service-connected.]  

	1) Criteria in effect prior to September 26, 2003

The veteran's lumbosacral strain was initially rated under 
38 C.F.R. § 4.71a, Code 5295.  Under Code 5295, a 20 percent 
rating was assigned for lumbosacral strain when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 
percent rating was available for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Lumbosacral strain could alternatively be rated under Code 
5292, for limitation of motion of the lumbar spine.  Code 
5292 provided a 20 percent rating when limitation of lumbar 
motion was moderate and a 40 percent rating when limitation 
was severe.  38 C.F.R. § 4.71a.  

A review of the record reveals that range of motion testing 
has been varied.  VA examiners in July 2003 and April 2006 
reported that the veteran's observed range of motion was 
moderate whereas directed active range of motion was severe, 
while a June 2004 VA treatment provider and November 2004 
QTC-VA examiner noted the veteran had severe limitation of 
motion upon direct examination.  The April 2006 VA examiner 
specifically noted that flexion upon observation was to 70 
degrees, a significant difference from the 15 degrees of 
flexion noted upon directed range of motion.  He also noted 
side bending to the right and bilateral rotation was to 20 
degrees, a 10-15 degree difference than what was noted on 
directed range of motion.  As the April 2006 VA examiner 
carefully noted his observations of the veteran when he was 
not being asked to move in specific ranges of motion, the 
Board finds his assessment of his observed ranges of motion 
to be a more accurate depiction of his actual limitation of 
motion, then the findings of other treatment providers and 
examiners who only reported his range of motion upon direct 
examination.  Also, other noted ranges of motion that 
indicate a more severe limitation were taken in June 2004 
and November 2004, over two years ago.  The present level of 
disability is of primary concern in this claim, and the most 
recent competent medical evidence of record, the April 2006 
examination, clearly shows that the veteran's functional 
motion is no more than moderately limited.  Francisco, 7 
Vet. App. at 58.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 
8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion of the thoracolumbar 
spine and that there is pain on motion.  Yet, the Board 
finds that the 20 percent disability rating appropriately 
compensates him for his limitation of motion, pain, and 
functional loss.  While he reported in November 2004 that he 
could not perform his activities of daily living, on April 
2006 examination, he stated that he did not have any 
problems performing these activities, other than needing 
help to tie his shoes.  Limited motion of the thoracolumbar 
segment of the spine results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion 
during flare-ups or with use; notably, the observed range of 
motion takes into account any functional loss the veteran 
might have as it was noted upon observation of him 
performing everyday activities, such as dressing, and it is 
clear from these observations that he does not have 
functional limitations above what is contemplated by a 20 
percent rating.  

Additionally, the December 2003 and April 2006 examiners and 
the May 2005 treating physician's assistant have noted that 
the veteran's pain and current limitations are due to his 
disc deterioration and his resultant surgery.  As this is 
competent medical evidence that his current condition is 
related to his nonservice-connected condition, any 
limitation of motion, pain, or functional that the disc 
disease might add cannot be included as a part of his 
service-connected lumbosacral strain.  38 C.F.R. § 4.14.  

In accordance with the above noted examinations and 
observations, the evidence also does not show severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion, that would support a higher evaluation under 
the old criteria.  38 C.F.R. Part 4, Diagnostic Code 5295.  
To the extent the May 2005 letter from a VA physician's 
assistant indicates the veteran's pain is related to facet 
pain and arthritic changes resulting from disc 
deterioration, these arthritic changes or narrowing or 
irregularity of the joint space have been noted as being 
related to the nonservice-connected disc deterioration and 
cannot be used to grant a higher rating for lumbosacral 
strain.  38 C.F.R. § 4.14.

Hence, a higher 40 percent rating is not warranted under 
pre-September 26, 2003 criteria.  38 C.F.R. § 4.71a, Code 
5292.

	2) Criteria in effect from September 26, 2003

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings are available for more severe manifestations.  
38 C.F.R. § 4.71a, Codes 5235-5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are O to 30 degrees, 
and left and right lateral rotation are O to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  Id., Note 2.

Favorable ankylosis is fixation of a spinal segment in 
neutral position (zero degrees).  Id., Note 5.

As the Board finds the observed flexion to 70 degrees found 
on April 2006 examination to be the most accurate depiction 
of the veteran's flexion (including when compared to the 15 
degrees of flexion noted on direct exam the same day) the 
Board finds that the evidence does not show that the veteran 
has forward flexion of the thoracolumbar spine at 30 degrees 
or less.  There are no additional signs of functional 
impairment.  38 C.F.R. §§ 4.10, 4.40 and 4.45.  The record 
contains no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  

Hence, the criteria which took effect on September 26, 2003 
provide no basis for a rating in excess of 20 percent.

Temporary Total Evaluation

A total disability rating will be assigned without regard to 
other provisions of the rating schedule if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence, surgery 
with severe post-operative residuals such as incompletely 
healed wounds, or immobilization by cast of one major joint 
or more.  See 38 C.F.R. § 4.30.

The veteran requests that a total rating be assigned as his 
low back disability required surgical intervention in 
November 2003.  He underwent a L5 hemilaminotomy with 
subtotal facetectomy and foraminotomy of L5 which he claims 
was a result of his service-connected lumbosacral strain.  
The record contains a January 2005 opinion from Dr. R. D. P. 
that supports the veteran's claim and December 2003 and 
April 2006 VA opinions that are against his claim.  When 
evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Dr. R. D. P.'s opinion does not contain a rationale for its 
conclusion that the veteran's November 2003 surgery was 
related to his in service injury and service-connected 
disability.  It appears the opinion is entirely based on 
history provided by the veteran.  The opinion provider did 
not review the veteran's claims file and the history 
provided by the veteran appears to be critically incomplete 
- while the veteran did report his 1992 injury, he did not 
report the 1981, 1985, or 2003 injuries, or if he did, the 
doctor did not consider them in formulating his opinion.  An 
opinion that is based on an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet.App. 458, 461 
(1993).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. R. D. 
P. has based his opinion on the inaccurate factual premise 
that the veteran has only suffered two low back injuries - 
he has not considered other relevant factors, such as the 
veteran's job as a truck driver or the effect of other 
intercurrent injuries.  He does not provide any clinical 
data or other rationale as to why he concludes that the in 
service injury is related to his current condition, but the 
1992 motor vehicle accident is not related.  Consequently, 
the January 2005 opinion lacks significant probative value.  

In contrast, the December 2003 VA examiner conducted a 
thorough review of the veteran's claims file, considered the 
multiple risk factors of the veteran's occupation as a truck 
driver, his weight, his time spent in prison, and his post-
service intercurrent injuries to conclude that because of 
the numerous post-service factors that could have 
contributed to the lumbar spine disability that required 
surgery, it would be "pure conjecture" to find that his 
surgery was directly related to his service-connected 
condition.  Likewise, the April 2006 VA examiner thoroughly 
reviewed the veteran's claims file, examined the veteran, 
and essentially concluded that if service-connected lumbar 
strain had caused significant trauma to the disk spaces of 
the lumbar spine, the disc herniation and radiculopathy 
would have presented much earlier, such as with the 1985 
injury to his back, rather than not manifesting until 25 
years later with the 2003 lifting injury.  Hence, he 
concluded that the 1992 motor vehicle accident was much more 
serious than the in service injury and that it led directly 
to the subsequent disk rupture that required surgery.

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as 
reasoning employed by the physicians, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Here, in weighing the respective medical opinions, the 
December 2003 and April 2006 opinions must be given the 
greatest probative weight, as they are supported by detailed 
findings; involved thorough reviews of the veteran's claims 
file; are couched in terms of greater certainty; and provide 
a better explanation of the rationale for the opinions 
given.  

Hence, the Board finds that the period of convalescence that 
began in November 2003 was not a result of treatment for a 
service-connected disability.  Therefore, a temporary total 
rating cannot be assigned and the veteran's claim must be 
denied. 





ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied. 

A temporary total rating under 38 C.F.R. § 4.30, for a 
period of convalescence beginning in November 2003, is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


